DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 10/18/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tianze Jiang et al. US 20210103515 (hereinafter Jiang) in view of Marcelo De Barros et al. US 20170257393 (hereinafter De Barros).
As per claim 1, Jiang teaches: A method for detecting potential information fabrication attempt on a webpage, the method comprising:
providing the webpage to a client device, by processing circuitry (“As depicted in block 402, a target webpage is loaded to a web browser running on a client computer.” Jiang: para. 47 and fig. 4), the webpage comprising instructions executable by a web browser of the client device for detecting the potential information fabrication attempt (“a system for detecting user interface (UI) layout issues for web applications includes a memory, and processing circuitry configured to execute instructions out of the memory (i) to load a target webpage to a web browser, (ii) to inject a detection script into code of the target webpage, (iii) to execute the detection script to perform analysis and/or detection of UI layout issues [ potential information fabrication attempt] pertaining to UI elements in the target webpage, in which the execution of the detection script includes (a) performing a recursive traversal of nodes of a document object model (DOM) of the target webpage, the nodes including at least structure information for rendering the respective UI elements in the target webpage, and, (b) while performing the recursive traversal of nodes of the DOM, analyzing the structure information for one or more pairs of UI elements in the target webpage to detect one or more UI layout issues [ potential information fabrication attempt] pertaining to the pairs of UI elements in the target webpage, and, (iv) having detected the UI layout issues pertaining to the pairs of UI 1modifying at least some of the structure information to address one or more of the UI layout issues, and to terminate the recursive traversal of nodes of the DOM of the target webpage”. Jiang: para. 12);
Jiang does not teach; however, De Barros discloses: execution of the instructions by the web browser results in: detecting the potential information fabrication attempt upon detecting a change in a Document Object Module (DOM) object of the webpage that is not based on execution of code by the webpage causing the change in the DOM object (“communicating, over a network, a request for the webpage to a web server; receiving, over the network, a browser-executable security script and a list identifying content items within a plurality of content items on the webpage; receiving, over the network, the webpage; outputting the webpage for display, the webpage comprising a document object model; running the browser-executable security script to monitor the webpage by adding an observer to a content item; detecting, by the observer, a change to the content item; determining that the change is not valid because an identification information for a new content item is not on the list” De Barros: para.94).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jiang with the methods of De Barros to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in a predictable manner to detect changes DOM objects.
As per claim 10, this claim defines a system that corresponds to method of claim 1 and does not define beyond limitations of claim 1. Therefore, claim 10 is rejected with the same rational as in the rejection of claim 1.
As per claim 19, this claim defines a computer readable storage medium having computer readable program code that corresponds to method of claim 1 and does not define beyond limitations of claim 1. Therefore, claim 19 is rejected with the same rational as in the rejection of claim 1.
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of De Barros and further in view of Rahul Lal et al. US 20180314676 (hereinafter Lal).
	As per claim 2, the rejection of claim 1 is incorporated herein. The combination of Jiang and De Barros does not teach; however, Lal discloses: the potential information fabrication attempt is detected also upon detecting that a first size of a viewport divided by a second size of a window of the web browser on a display screen of the client device has been reduced, resulting in a scaled-down viewport on the display screen (Lal: para. 33).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jiang and De Barros with the teaching of Lal to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to detect the unwanted changes in the size of a view port.
As per claim 11, this claim defines a system that corresponds to method of claim 2 and does not define beyond limitations of claim 2. Therefore, claim 11 is rejected with the same rational as in the rejection of claim  2.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of De Barros and further in view Tyler James Vano US 20140325345 (hereinafter Vano).
As per claim 3, the rejection of claim 1 is incorporated herein. The combination of Jiang and De Barros does not teach; however, Vano discloses: a determination that the change in the DOM object is not based on execution of the code by the webpage is made by monitoring Application Programming Interface (API) calls that cause a change in the DOM object (the screen metrics is implemented through API calls: Vano: para. 32. Also, “the method 200 proceeds to operation 204, where the scaling code module 130 determines whether the screen metrics received from the rendering engine 120 during the polling operation are consistent.” para. 37).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jiang and De Barros with the teaching of Vano to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to detect the unwanted changes in the size of a view port.
As per claim 12, this claim defines a system that corresponds to method of claim 3 and does not define beyond limitations of claim 3. Therefore, claim 12 is rejected with the same rational as in the rejection of claim 3.
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of De Barros in view of Vano and further in view Tyler Wang-Chien Lee et al. US 7031956 (hereinafter Lee).
As per claim 4, the rejection of claim 3 is incorporated herein. The combination of Jiang, De Barros and Vano does not teach; however, Lee discloses: the API calls include one or more of: CharacterData.replaceData, CharacterData.appendData,  CharacterData.insertData, CharacterData.deleteData, CharacterData.data, Text.splitText, Node.textContent, Node.nodeValue, or Text.replaceWholeText  (col. 54, lines 11-21).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jiang, De Barros and  Vano with the teaching of Wang to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to detect the unwanted changes.
As per claim 13, this claim defines a system that corresponds to method of claim 4 and does not define beyond limitations of claim 4. Therefore, claim 13 is rejected with the same rational as in the rejection of claim 4.
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of De Barros in view of Lal and further in view of JOHNS Martin Johns et al. US 20160028742 (hereinafter Johns).
As per claim 5, the rejection of claim 2 is incorporated herein. The combination of Jiang, De Barros and Lal does not teach; however, Johns discloses: the potential information fabrication attempt is detected also upon detecting a call to a ToString function of a Document Object Module (DOM) object of the webpage (Johns: para.102-104).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jiang, De Barros and Lal with the teaching of Johns to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to detect the unwanted changes.
As per claim 14, this claim defines a system that corresponds to method of claim 5 and does not define beyond limitations of claim 5. Therefore, claim 14 is rejected with the same rational as in the rejection of claim 5.
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of De Barros and further in view of Alexander G. Foley et al. US 20150067861 (hereinafter Foley).
As per claim 6, the rejection of claim 1 is incorporated herein. The combination of Jiang and De Barros does not teach; however, Foley discloses: the execution of the instructions further results in providing an alert upon detecting the potential information fabrication attempt (Foley: para. 67).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jiang and De Barros with the teaching of Foley to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to notify a user of a detected unwanted modification.
		As per claim 15, this claim defines a system that corresponds to method of claim 6 and does not define beyond limitations of claim 6. Therefore, claim 15 is rejected with the same rational as in the rejection of claim 6.
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of De Barros and further in view of Kyle Miller et al. US 20190289085 (hereinafter Miller).
As per claim 7, the rejection of claim 1 is incorporated herein. The combination of Jiang and De Barros does not teach; however, Miller discloses: the execution of the instructions further results in recording a web session of the user using the webpage (Miller: Para.59).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jiang and De Barros with the teaching of Miller to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to keep track of a user and the system interaction.
As per claim 16, this claim defines a system that corresponds to method of claim 7 and does not define beyond limitations of claim  7. Therefore, claim 16 is rejected with the same rational as in the rejection of claim 7.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of De Barros in view of Miller and further in view of Bryan J. Wright et al. US 20050278789 (hereinafter Wright).
As per claim 8, the rejection of claim 7 is incorporated herein. The combination of Jiang, De Barros and Miller does not teach; however, Wright discloses: providing an alert as part of a replay of the recording upon detecting the potential information fabrication attempt within the web session (“Captured responses to computer anomalies can be stored and replayed in future occurrences of the same or similar computer anomalies. When the same or similar computer anomalies are detected by processor 320, the recorded responses to the anomalies are retrieved from memory 320 and replayed. In a replay situation processor 310 can automatically run the recorded response to the detected computer anomalies and indicate to the user that the computer anomalies have been resolved by, for example, sending a message to screen 350 to indicate to the user that the anomaly has been resolved.” Wright: para. 30).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jiang, De Barros and Miller with the teaching of Wright to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to notify a user about the security of system resources.
As per claim 17, this claim defines a system that corresponds to method of claim 8 and does not define beyond limitations of claim 8. Therefore, claim 17 is rejected with the same rational as in the rejection of claim 8.
Allowable Subject Matter
Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHODRAT JAMSHIDI/           Primary Examiner, Art Unit 2493